           Case 3:20-mj-00215       Document 7      Filed 09/03/20     Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
THOMAS S. RATCLIFFE, ILSB #6243708
Thomas.Ratcliffe@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON


UNITED STATES OF AMERICA                         3:20-mj-00215

              v.                                 NOTICE OF REASSIGNMENT OF
                                                 ASSISTANT UNITED STATES
JESSE HERMAN BATES                               ATTORNEY

              Defendant.


       Please be advised that the above-captioned case has been reassigned to Assistant United

States Attorney Thomas S. Ratcliffe, who can be contacted at Thomas.Ratcliffe@usdoj.gov

Dated: September 3, 2020

                                                   Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney


                                                   /s/ Thomas S. Ratcliffe
                                                   THOMAS S. RATCLIFFE, ILSB #6243708
                                                   Assistant United States Attorney

Motion to Seal                                                                            Page 1
                                                                                  Revised April 2018
